Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 03/31/2020.
Claims 21-23 have been added.
Claims 18-20 have been canceled.
Claims 1-17 and 21-23 are pending.
Applicant's arguments with respect to claims 1-17 have been considered and persuasive. The previous rejections are hereby withdrawn. Accordingly, this is a Non-final Office Action.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendments and Arguments
Applicant's arguments with respect to claims 1-17 and 21-23 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Objections
Claim 21 is objected to because of the following informalities: claim 21 comprising identical claim subject matters as claimed in the claim 16.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 11-15, 22 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20180012268 to Simantov et al. (hereinafter “Simantov”).
It is noted that other documents are incorporated by reference by the cited references that are used in the rejections listed below (Simantov, par. 0007). Therefore, the combined teachings of these references are considered to be a single reference for the purpose of an anticipation rejection under 35 U.S.C. 102. See MPEP 2163.07(b) (“Instead of repeating some information contained in another document or part thereof by reference to the document in the text of the specification. The information incorporated is as much a part of the application as filed as if the text was repeated in the application, and should be treated as part of the text of the application as filed.”) The documents which are incorporated by reference used in the rejections listed below are included with this Office Action.
U.S. Patent Application Publication No. 20130318426 to Shu et al. (hereinafter “Shu”.)
As to claim 1, Simantov teaches a computer implemented method for providing onboarding services for one or more user in an environment, comprising (computer implemented method in a system comprising processor and non-transitory computer readable storage medium, par. 0010, 0212): 
obtaining, by one or more processor, a document from a user via a user device, wherein the document specifies one or more interactions between the user and one or more partner (par. 0010, 
identifying, by the one or more processor, one or more implementation guide applicable to the obtained document, wherein the implementation guide (i) is respective to each of the one or more partner and (ii) is utilized for interpreting documents (Fig. 5-7A,  par. 0070-0075, 0167-0169, implementation guide according to a flowchart representing selected actions illustrating a possible method configured for a business traveler usage, which is generally indicated at 700A, for managing his/her traveling expenses. The method 700A covers an exemplified business usage of controlling and managing VAT reclaim by a business traveler, by “identifying a document by comparing the data associated with the business document to a template of a (classified) invoice image in the repository, identifying data fields based on size and position, extracting data from the fields, and applying recognition”. It is further noted that partners are business entities that is a field of the receipts, invoices.); 
generating, by the one or more processor, an interaction event from the document according to one of the one or more implementation guide corresponding to a specific partner (par. 0171, generating report); and 
updating, by the one or more processor, the one or more implementation guide responsive to optimizing the interaction event by use of cognitive analysis and reinforced machine learning, such that the updated implementation guide is predicted to have a second level of accuracy for interpreting documents that is greater than a first level of accuracy associated with the first implementation guide (Shu, Fig. 3C, par. 0071-0073, 0084-0086, updating confidence level of a FER (field extraction rules)).
As to claim 4, the rejection of claim 1 is hereby incorporated by reference, Simantov teaches the computer implemented method of claim 1, wherein the document includes one or more data field having a respective value, wherein each value of the one or more data field and specifies a 
As to claim 5, the rejection of claim 4 is hereby incorporated by reference, Simantov teaches the computer implemented method of claim 4, the updating comprising: determining, by use of a cognitive analysis tool, a rank for a data field in the one or more data field in the generated interaction event, wherein the rank indicates how probable the data field would represent a feature of the interaction event amongst all data fields in the interaction event; associating, by use of the cognitive analysis tool, a confidence level to the determined rank for the data field (Shu, Fig. 6a-6d, par. 0109-0117, determining and updating confidence level to the determined rank for the data field, including the word, the data field identifier, the template identifier, the validated value of the data field and links).
As to claim 6, the rejection of claim 5 is hereby incorporated by reference, Simantov teaches the computer implemented method of claim 5, the updating further comprising: determining that the confidence level associated with the rank is greater than or equal to a predefined threshold (Shu, par. 0114, “if the word and the value both exist in the tracking table as a pair in an existing record (at 118), the AL module 23 determines if the confidence level of the existing record is greater than a predetermined threshold (e.g., zero) (at 120). If the confidence level is greater than the predetermined threshold, the AL module 23 increases the confidence level (e.g., adds "1" to the confidence level) of the 
As to claim 7, the rejection of claim 5 is hereby incorporated by reference, Simantov teaches the computer implemented method of claim 5, the updating further comprising: determining that the confidence level associated with the rank is less than a predefined threshold (Shu, par. 0114, “if the word and the value both exist in the tracking table as a pair in an existing record (at 118), the AL module 23 determines if the confidence level of the existing record is greater than a predetermined threshold (e.g., zero) (at 120). If the confidence level is greater than the predetermined threshold, the AL module 23 increases the confidence level (e.g., adds "1" to the confidence level) of the existing record (at 121). If the confidence level is not greater than the predetermined threshold, the AL module 23 decreases the confidence level (e.g., subtracts "1" from the confidence level) of the existing record (at 122)”); responsive to a positive feedback from the user validating the data field in the interaction event, updating the implementation guide in a configuration database such that the data field associated with the positive feedback may be used in interpreting future documents specifying similar interactions (Shu, Fig. 3C, par. 0084, “To start the update process, the AL module 23 determines if the FER correctly determined the value for the data field for the most-recently processed document (i.e., determines if the user updated the value for the data field during user validation) (at 82). If the FER correctly identified the value, the AL module 23 increases the confidence level of the FER (e.g., adds "1" to the confidence level) (at 84). However, if the FER did not correctly determine the value for the data field (at 
Regarding claim 11-14, is essentially the same as claim 4-7, except that it sets forth the claimed invention as a computer program product rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claim 9, 10, is essentially the same as claim 2, 3, respectively, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
As to claim 22, the rejection of claim 15 is hereby incorporated by reference,  Simantov teach the system of claim 15, the updating comprising: determining, by use of a cognitive analysis tool, a first ranking for a first data field in the generated interaction event specifying that the first data field is, amongst a plurality of data fields of the interaction event, the most likely to be of a certain data field type, and determining, by use of the cognitive analysis tool, a second ranking for a second data field in the generated interaction event specifying that the second data field is, amongst the plurality of data fields of the interaction event, the second most likely to be of the certain data field type (Shu, Fig. 6a-6d, par. 0109-0117, determining and updating confidence level to the determined rank for the data field, including the word, the data field identifier, the template identifier, the validated value of the data field and links, i.e. “if the word and the value both exist in the tracking table as a pair in an existing record (at 118), the AL module 23 determines if the confidence level of the existing record is greater than a predetermined threshold (e.g., zero) (at 120). If the confidence level is greater than the predetermined threshold, the AL module 23 increases the confidence level (e.g., adds "1" to the confidence level) of the existing record (at 121). If the confidence level is not greater than the predetermined threshold, the AL module 23 decreases the confidence level (e.g., subtracts "1" from the confidence level) of the existing 
As to claim 23, the rejection of claim 15 is hereby incorporated by reference, Simantov teaches the system of claim 15, the updating further comprising: determining, by use of a cognitive analysis tool, a first ranking for a first data field in the generated interaction event specifying that the first data field is, amongst a plurality of data fields of the interaction event, the most likely to be of a certain data field type, and determining, by use of the cognitive analysis tool, a second ranking for a second data field in the generated interaction event specifying that the second data field is, amongst the plurality of data fields of the interaction event, the second most likely to be of the certain data field type (Shu, Fig. 6a-6d, par. 0109-0117, determining and updating confidence level to the determined rank for the data field, including the word, the data field identifier, the template identifier, the validated value of the data field and links, i.e. “if the word and the value both exist in the tracking table as a pair in an existing record (at 118), the AL module 23 determines if the confidence level of the existing record is greater than a predetermined threshold (e.g., zero) (at 120). If the confidence level is greater than the predetermined threshold, the AL module 23 increases the confidence level (e.g., adds "1" to the confidence level) of the existing record (at 121). If the confidence level is not greater than the predetermined threshold, the AL module 23 decreases the confidence level (e.g., subtracts "1" from the confidence level) of the existing record (at 122)”. It if further noted that the processing determining is applicable to more than one data fields); and
sending to the user an onboarding document that includes data of first ranking, and responsive to a positive feedback from the user validating the data of the first ranking in the interaction event, updating the implementation guide in a configuration database such that the data field associated with the positive feedback to facilitate use in interpreting future documents specifying similar interactions (Shu, Fig. 3C, par. 0084, “To start the update process, the AL module 23 determines if the FER correctly .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 9, 10, 16 , 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Simantov, and further in view of U.S. Patent Application Publication No. 20120066388 to Margo et al. (hereinafter “Margo”).
As to claim 2, the rejection of claim 1 is hereby incorporated by reference, Simantov teaches the computer implemented method of claim 1. Simantov does not explicitly teach the identifying 
Margo teaches the identifying comprising: determining that the document includes a partner and that an implementation guide corresponding to the partner is not stored in a configuration database for interactions; generating the implementation guide for the partner based on average data field requirements of similar interactions; and storing the generated implementation guide in the configuration database (Figure 3, par. 0024, 0028, 0040, 0048, identify and implementing for new B2B partners, i.e. “implementing (block 306) the common set of models to achieve a variety of community manager objectives with respect to each applicable B2B application and B2B partner. The community manager objectives may include, as examples, on-boarding of new B2B partners, establishing a single view of each of the B2B partners, automated maintenance of B2B partnerships, and establishing a partner portal that supports various self service activities that the partner may perform unassisted by the hub”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Simantov with the teaching of Margo because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Margo would allow Simantov to “…enable such entities to communicate and perform transactions with their partners electronically to support scalability, reliability, and reduce costs …to reduce operational costs and improve process efficiencies…” (Margo, par. 0002, 0012).
As to claim 3, the rejection of claim 1 is hereby incorporated by reference, Simantov teach the computer implemented method of claim 1. Simantov does not explicitly teach the identifying 
Margo teaches the identifying comprising: determining that the document includes a partner and that an implementation guide corresponding to the partner is stored in a configuration database for interactions; and retrieving the chain implementation guide for the partner from the configuration database  (Figure2, 3, par. 0024, 0028, 0040, 0043, 0048, establishing and providing business rules, statistics, measure and evaluation, i.e. “improvement module 230 provides visibility and process management support for monitoring service level agreements, implementing and managing performance scorecards, and other performance management analysis capabilities to help organizations achieving particular goals with respect to particular business collaboration networks. In some embodiments, improvement module 230 employs an embedded business rules engine 235 to specify service level agreements and help detect anomalies. Improvement module 230 may also include an embedded statistical calculations engine 237 and data repository (not depicted), to support scorecard construction and analysis…implementing (block 306) the common set of models to achieve a variety of community manager objectives with respect to each applicable B2B application and B2B partner. The community manager objectives may include, as examples, on-boarding of new B2B partners, establishing a single view of each of the B2B partners, automated maintenance of B2B partnerships, and establishing a partner portal that supports various self service activities that the partner may perform unassisted by the hub.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Simantov with the teaching of Margo because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Margo would allow Simantov to 
Regarding claim 9, 10, is essentially the same as claim 2, 3, respectively, except that it sets forth the claimed invention as a computer program product rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claim 9, 10, is essentially the same as claim 2, 3, respectively, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claim 21, is essentially the same as claim 16, and rejected for the same reasons as applied hereinabove.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168